DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazals (US 8152095 B2).
Cazals discloses Aircraft or spacecraft comprising of a tail’s root chord trailing edge (T.E. of 41a and 41b) originating from (See Figures 3, 5b and 7b which show 40/41 emanating directly out of the bulbus end of the fuselage 12) the trailing edge of the fuselage (rear end of 12) or .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 6843447 B2).
Morgan discloses Aircraft or spacecraft comprising of or a tail’s root chord trailing edge (T.E. of 20, 22, 24) originating from behind (See Figure 7, the ends of the horizontal and vertical stabilizers extend beyond the sharply ending fuselage) the trailing edge of the fuselage(rear of 10).

For Pro se Applicants
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Additionally, applicant is encouraged to look at other patents to get a feel for how claims are written and review the attached document outlining patent application elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other patents cited in the PTO-892 “Notice of References Cited” form show examples of either tails which are flush with the rear of a fuselage or extend beyond the end of a fuselage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern. Call me if you need help!

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642